Title: From George Washington to the Continental Congress Committee on Fortifying Ports, 22 April 1776
From: Washington, George
To: Continental Congress Committee on Fortifying Ports



Gentn
New York April 22d 1776

I received your favour of the 14 Instt, and Judgg Colo. Richard Gridley & Colo. Hy Knox to be as proper persons as any I was acquainted with, have wrote the former to view the Harbour Fortifications &c. at Cape Ann, the Latter, those of New London, If not come from thence; Inclosg each a Copy of your Letter for their Instructions & enjoining a clear and full report to be made me, which I shall do myself the honor of Transmitting you, as soon as It comes to hand.
I return you my thanks for your polite congratulations on my safe arrival here, & am very respectfully Yr &c.

G.W.

